Title: Abigail Adams to John Thaxter, 23 July 1778
From: Adams, Abigail
To: Thaxter, John



Dear Sir

July 23 1778


I have not wrote you so soon as I should have done, if I had known where to have directed to you, but your kind favours of july 6 and 10 which reachd me yesterday leaves me no longer at a loss.
I will not leave you any longer in Suspence with regard to your worthy parent who has happily recoverd from the small pox. I omitted writing before not being willing to tell you that he had so plentifull a portion of the disease as he really had, he is very cleverly since; your Mamma is exceeding anxious about your Health, and fears that troublesome humor will be distructive to it. Let me at the same time add a caution to you at this very Hot Season of the year. Do not by carelessness or indiscretion rob your parents of a darling Son, some worthy Girl of a deserving tender partner, and the world of a promiseing and usefull citizen.
What says my young Friend, I have never inquired into this matter yet? Have you in York or Pensilviana found a favourd object? Your remarks have been wholy confined to your own Sex, not a Female has been mentiond any more than if you were intirely excluded from them. Diffident as you were, there are some attractions sufficent to draw your attention. Have you found no striking characters, no Ladies of Literature? Come Sir, shew your faculty at discription and let me know the accomplishments of the fair Sex in that part of the world.
I am very sorry that General Lee should disgrace himself and the cause he is engaged in. My opinion of him, was that he was a Friend to the Rights of Mankind and a Lover of Liberty where ever he found it without any perticuliar attachment to one country or climate more than an other.
“Honour is a sacred tie, The Noble mind’s distinguishing perfection.” If he has forfeited that I know not what hold we can have of him. His principals with regard to religion were rather loose I believe.
I rejoice with every virtuous citizen in their return to the city, and hope from the account you give that tis throughly purged purified.
Write me an account of the French Ambassador’s arrival and every other occurance you meet with worth communicating. The congratulations of my Friends were never more agreable to me. I have indubitable proofs of his safe arrival by two Letters under his own Hand, and Letters from Master John. They had rather a dissagreable Voyage but arrived at Bordeaux the beginning of April. The 4 sit of for Paris and arrived there in 4 days the distance 400 and 50 miles. Master John writes that he is placed at a School in Paris, where the discipline is pretty strict, his pappa resides about 2 miles out of town with Dr. Franklin at Passy. The Letters relative to their voyage I lost, the vessel being taken the Letters were thrown over.
And now sir I dare say you think I feel happy, comparitively I do—but this is a state of restless anxiety, and I find a “Craveing void left akeing in my Breast.” My Situation is Lonesome. Miss Nabby is at School in Boston. Myself, two Children and two domesticks comprise my family which used to consist of more than a dozen.
Tis reported here that Mr. Hancock is returning out of Health. Is it really or politically so? Did he expect an offer, which he never made himself. I fancy he did, and his Disease is mortification. A little of it will do no injury.
We have lost one of our Neighbours since you left us. Mr. Bass died this week with the small pox in the natural way. My Father had it very lightly, was not absent quite 3 weeks.
Mr. Hardwick begs me to write and ask the favour of you to purchase him one Hundred of Needles No. 6 fit for his Buisness and enclose them to me by whom he will remit the money let it be what it will. I send forward by this conveyance Letters which have lain more than a week becaus we knew not how to direct.
Master Charles and Tommy send their regards. I expect to take a journey to Haverhill next week where I have not yet been.
Present my regards to Mr. Lovell with thanks for his favour convey’d by you. I shall find some excuse or other to scrible to him soon I suppose. I place a high value upon his Letters tho he will like the rest of you flatter.
Are you in the same office you first went into? How has your regulateing act succeeded? Is the price of things more moderate in Philadelphia than in York Town. Our Currency what shall we do with it? Lawfull money is not so good as old tennor used to be. My paper reminds me that tis time to close assuring you that I am with great regard Your Friend,

Portia

